Mr. Justice Smith delivered the opinion of the court. Abstract of the Decision. 1. Instructions, § 150*-—propriety of limitation of number. The practice of tendering to a trial court a large number of instructions is to be condemned by every sound canon of legal ethics pertaining to the trial of causes, since it tends to mislead the jury and to produce unjust results and to inject errors into the record, imposing an unnecessary burden on trial and reviewing courts. 2. Negligence, § 187*—sufficiency of circumstantial evidence to establish. In an action for a fracture of the skull sustained by plaintiff, where the evidence as to what fell upon and injured him was wholly circumstantial, but there could he no doubt that a brick or some material did fall upon him from above, and from all the facts and circumstances shown by the evidence it was a fair and reasonable inference that the object would not have fallen upon him if there had been some guard around the edge of the trentih to prevent loose material from being knocked or shoved into the trench by other workmen who were at work around the trench in which the plaintiff was working under orders from the defendant, or if the trench had been covered with planks, there being no such guards or covering and plaintiff not being in a position to know how extensive the work might be carried on above him, or whether any work would be carried on while he was in the excavation which would affect his safety or expose him to peril from above, held that a verdict in favor of the defendant was manifestly against the evidence, since defendant knew all the facts and controlled the operations above plaintiff and, if there was danger of obstacles falling upon the plaintiff as result of the operations above, it was the duty of the defendant, in the exercise of ordinary care for the plaintiff, to discontinue such work or to guard plaintiff against such danger, the neglect on the part of the defendant to discharge this duty being shown by the evidence. 3. Master and servant, § 137*—what degree of care required of employer in building construction. In an action by an employee for personal injuries received while working upon the construction of a building, held erroneous to instruct the jury that where a servant works at a particular place under orders from his superior, the master is not bound to take more care of the servant than the servant is bound to take of himself. 4. Master and servant, § 137*—rule as to safe place to work as applied to building construction. In an action for personal injuries by an employee engaged in constructing a building, an instruction that the jury might find for the defendant if they find that the inferences in favor of a pure accident are reasonable and logical, whether such inferences were supported by a preponderance of the evidence or not, held erroneous, since it was the duty of the defendant to exercise reasonable care to provide the plaintiff with a reasonably safe place in which to work, the defendant having ordered the plaintiff to work in the trench and the work which plaintiff was doing in the trench not creating any danger or making any changes in the risk of plaintiff’s work as it progressed. 5. Master and servant, § 137*—when safe place to work rule applies to building construction. An instruction to the jury that the general rule of law which ordinarily obliges the master to exercise ordinary care to furnish a servant with a reasonably safe place in which to work does not apply in cases where the work the servant is employed to do is in connection with construction and demolition of buildings, if of such a nature that the character of the surroundings and situation is continually changing, held misleading as applied to the evidence in the case. 6. Master and servant, § 410*—where negligent order immaterial. In an action to recover for personal injuries received by an employee in connection with the construction of a building, where the negligence averred in certain counts of the declaration was the failure of the defendant to place any covering or protection over an excavation to prevent loose stone and other material being knocked or pushed or dropped into it while the plaintiff was working therein, held that the court erred in instructing the jury that under such counts of the declaration plaintiff must prove a negligent order to entitle him to recover.